Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 1 of 9 PageID #: 1533




                                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


AMERICAN LEGEND COOPERATIVE,                           4:18-CV-04064-KES

                    Plaintiff,

       vs.                                      ORDER GRANTING MOTION TO
                                              SPREAD RATIFICATION OF RECORD
TOP LOT FARMS, INC.,
d/b/a Top Lot Processors,

                    Defendant.


      Plaintiff, American Legend Cooperative (ALC), moves to spread

ratification of record, or in the alternative, grant leave to add Certain

Underwriters at Lloyd’s of London (Lloyd’s) as a party plaintiff under Federal

Rule of Civil Procedure 17. Docket 72. Defendant, Top Lot Farms, Inc., d/b/a

Top Lot Processors, does not object to joinder of Lloyd’s but opposes

ratification. Docket 73. For the following reasons, the court grants ALC’s

motion to spread ratification of record.

                                   BACKGROUND

      On June 15, 2018, ALC brought suit against Top Lot, alleging two causes

of action, negligence and bailment, stemming from the loss of mink pelts in a

fire at Top Lot’s processing facility. Docket 1 ¶¶ 13-16. At the time of the fire,

mink farmers owned the mink pelts; ALC had no ownership interest in the

pelts. Docket 70 at 12, 14. The mink pelts were covered by ALC’s insurance
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 2 of 9 PageID #: 1534




policy with Lloyd’s. Id. at 4. ALC submitted a claim to Lloyd’s for the value of

the mink pelts, and Lloyd’s paid the claim in full except for the $25,000

deductible, which ALC paid. Id. at 5. With the insurance proceeds, ALC paid

the mink farmers for their full loss in the amount of $2,183,931.71. Id. ALC

retained $280,470.29 of the insurance proceeds for its auction, marketing, and

packing fees. Id.

      In its complaint, ALC is named as the sole plaintiff. Docket 1. In its

answer, Top Lot alleged the affirmative defense that ALC was not the real party

in interest. Docket 9 ¶ 12. On June 11, 2019, Top Lot moved for partial

summary judgment, arguing that ALC could not recover the value of the mink

pelts because ALC did not own the pelts and was not the real party in interest.

Docket 22 at 1. On December 16, 2019, ALC filed a cross motion for partial

summary judgment, arguing that the undisputed facts showed that ALC was

the real party in interest based on its ownership of the mink pelts. Docket 27 at

3, 9. Alternatively, ALC argued that it was the real party in interest under

subrogation. Id. at 3-4.

      In the order on summary judgment dated January 31, 2020, the court

found that at the time of the fire, the mink pelts belonged to the mink farmers,

and therefore, ALC was not a real party in interest for the value of the mink

pelts based on its ownership. Docket 70 at 14. Additionally, the court found

that under conventional subrogation, the claim for the value of the mink pelts

was the sellers’ and Lloyd’s, not ALC’s. Id. at 17. The court, however, found

that ALC may be the real party in interest for the value of the mink pelts under

                                        2
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 3 of 9 PageID #: 1535




equitable subrogation. Id. at 20-21. The court left the issue of equitable

subrogation open because material questions of fact existed. Id. at 21. In

summary, the court denied summary judgment on the real party in interest

issue and damages and granted summary judgment in favor of ALC on Top

Lot’s equitable estoppel defense. Id. at 34.

       On February 24, 2020, Lloyd’s executed a ratification of this action.

Docket 72-1. The ratification states:

       Pursuant to Federal Rule of Civil Procedure 17(a), Certain
       Underwriters at Lloyd’s of London . . . ratify on their behalf the
       commencement and continued pursuit of the above-captioned
       action by [ALC], and expressly agree to be bound by the results of
       the action, including any judgment relating to claims by the plaintiff
       ALC for damages, and to be bound by the results of any appeal
       therefrom.

Id. at 1.

       On March 5, 2020, ALC filed a motion to spread the ratification of record,

or in the alternative, add Lloyd’s as a party plaintiff. Docket 72. Top Lot

opposes the ratification but does not object to adding Lloyd’s as a party

plaintiff. Docket 73 at 1.

                                   DISCUSSION

       Rule 17 of the Federal Rules of Civil Procedures states that “[a]n action

must be prosecuted in the name of the real party in interest.” Fed. R. Civ. P.

17(a). “A real party in interest is the person who, under governing substantive

law, is entitled to enforce the right asserted.” Cascades Dev. of Minn., LLC v.

Nat’l Specialty Ins., 675 F.3d 1095, 1098 (8th Cir. 2012) (internal quotation

marks omitted). Under South Dakota law, the real party in interest

                                         3
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 4 of 9 PageID #: 1536




requirement is satisfied when the party bringing the lawsuit has a “real, actual,

material, or substantial interest in the subject matter of the action.” Tri-State

Refin. & Inv. Co., Inc. v. Apaloosa Co., 431 N.W.2d 311, 313 (S.D.

1988) (citation omitted).

      Rule 17 further states that “[t]he court may not dismiss an action for

failure to prosecute in the name of the real party in interest until, after an

objection, a reasonable time has been allowed for the real party in interest to

ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a)(3). After the

real party in interest has ratified, joined, or been substituted, “the action

proceeds as if it had been originally commenced by the real party in interest.”

Id. This subsection of Rule 17 has dual purposes. First, it “is intended to

prevent forfeiture when determination of the proper party to sue is difficult or

when an understandable mistake has been made.” Crowder v. Gordons Transp.,

Inc., 387 F.2d 413, 418 (8th Cir. 1967), rev’d on other grounds, 419 F.2d 480

(8th Cir. 1969). Second, the rule protects defendants from subsequent actions

by the party that is actually entitled to recover and insures “that the judgment

will have its proper effect as res judicata.” Fed. R. Civ. P. 17(a) advisory

committee’s note to 1966 amendment; see also 18A Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 4454 (3d ed. 2020)

(“Ratification has been accepted in some cases as a sufficient means of

protecting the interests served by Rule 17(a), including the interest in securing

a judgment that will preclude relitigation by the real party in interest.”).




                                          4
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 5 of 9 PageID #: 1537




      ALC moves to spread ratification of record. Docket 72 at 2. ALC contends

that the attached ratification resolves any dispute regarding ALC’s right to

recover the full amount of damages and act as the proper party plaintiff. Id. at

3. ALC argues that there is no risk of double recovery by ALC or any risk of Top

Lot being exposed to additional lawsuits. Id.

      “Formal joinder or substitution of the real party in interest will not be

necessary when the real party ratifies the commencement of the action.” 6A

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1555

(3d ed. 2020). The Eighth Circuit has stated that “ratification of the lawsuit

under Rule 17(a) by . . . a . . . real party[] satisfied the requirement that every

action be prosecuted in the name of the real party in interest[.]” Associated Ins.

Mgmt. Corp. v. Ark. Gen. Agency, Inc., 149 F.3d 794, 797 (8th Cir. 1998)

(summarizing Rule 17(a) as “providing for continuation of lawsuit not brought

by real party in interest when real party in interest ratifies, joins, or is

substituted in lawsuit[.]”); see also Wood v. PACCAR, Inc., 2020 WL 1494068,

at *6 (N.D. Iowa Mar. 27, 2020) (“ ‘An agreement which ratifies the

commencement and continuation of an action or reassigns the respective

interests is normally sufficient under Rule 17 to cure any real party in interest

defects.’ ” (quoting DeVries v. Weinstein Int’l Corp., 80 F.R.D. 452, 459 (D.

Minn. 1978))).

      Here, under Rule 17(a), Lloyd’s executed the Ratification of Certain

Underwriters at Lloyd’s of London for Action Brought on Their Behalf by

Plaintiff American Legend Cooperative. Docket 72-1. Lloyd’s ratified the

                                          5
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 6 of 9 PageID #: 1538




bringing of this action brought in the name of ALC and agreed to be bound by

the results of the action and by the results of any appeal therefrom. Id. at 1.

Thus, because Lloyd’s, the real party in interest, ratified ALC’s commencement

of the action, joinder or substitution of Lloyd’s, is not necessary.

      Top Lot contends that the court should not allow relief under Rule

17(a)(3) because several courts have held such relief is not available when the

real party in interest has been omitted “by a deliberate, strategic decision,

rather than an understandable mistake.” Docket 73 at 3-4. Top Lot alleges that

the decision to pursue the claim for the value of the mink pelts in the name of

ALC rather than Lloyd’s was a strategic decision, not a mistake. Id. at 4. ALC

argues that it “reasonably believed” that filing this claim for its deductible and

for recovery on the subrogation claim was dictated by South Dakota case law.

Docket 75 at 5 (citing Parker v. Hardy, 41 N.W.2d 555, 556 (S.D. 1950)).

      There is no evidence that ALC engaged in deliberate, tactical

maneuvering when it brought this action in its own name. In commencing this

action and during the summary judgment stage, ALC based its claims on its

ownership of the mink pelts and subrogation. Docket 75 at 5. In the court’s

summary judgment order, the court found that ALC had no ownership interest

in the mink pelts. Docket 70 at 14. But the court denied summary judgment

on the subrogation issue because questions of material fact existed whether

ALC was equitably subrogated to the rights of the sellers. Docket 70 at 20-21.

The court stated, “[i]f ALC is equitably subrogated to the rights of the sellers, it

is the real party in interest for the value of the mink pelts.” Id. at 21. Thus, it is

                                          6
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 7 of 9 PageID #: 1539




an understandable mistake that ALC was named the sole plaintiff based on

subrogation, rather than a strategic decision.

        Next, Top Lot argues that ALC’s request to ratify or join was not made

within a reasonable time after Top Lot’s objection. Docket 73 at 4-5. “What

constitutes a reasonable time is a matter of judicial discretion and will depend

upon the facts of each case.” 6A Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1555 (3d ed. 2020). Top Lot cites to an Eighth

Circuit decision where the Court of Appeals upheld a district court’s dismissal

under Rule 17(a). Docket 73 at 4-5 (citing Consul Gen. of Republic of Indon. v.

Bill’s Rentals, Inc., 330 F.3d 1041, 1047-48 (8th Cir. 2003)). The court found

that the plaintiff had reasonable time to ratify, join, or substitute the real party

in interest prior to the dismissal because he “was aware of the objection

concerning [his] real party in interest at least 18 months prior to the district

court’s ruling on the issue.” Consul Gen. of Republic of Indon., 330 F.3d at

1047.

        Top Lot first raised the real party in interest issue in its answer filed on

July 2, 2018. Docket 9 ¶ 12. Because ALC was not automatically expected to

file responses to all the other defenses which were raised in the answer, it was

reasonable that ALC did not respond specifically to the real party in interest

objection before it was raised by Top Lot’s motion for partial summary

judgment. The court denied the motions for partial summary judgment on

January 31, 2020. Docket 70. At that time, the court found that ALC was not

the real party in interest based on its ownership or conventional subrogation,

                                           7
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 8 of 9 PageID #: 1540




but that it could be the real party in interest under equitable subrogation. Id.

at 14, 17, 20. On March 5, 2020, ALC filed its motion to ratify. Docket 72.

Though Top Lot’s original Rule 17(a) objection was made in its answer, its

defense was based solely on the ownership issue, not subrogation. And after

summary judgment, it remains an open issue whether ALC is entitled to

recover the value of the mink pelts under equitable subrogation. Thus, the

court finds that ALC’s ratification motion was filed in a reasonable time

because the motion was filed approximately two months after the court’s ruling

on the issue.

      Also, this case is distinguishable from Consul General of Republic of

Indonesia. First, the procedural posture of the cases is different. In Consul

General of Republic of Indonesia, the court dismissed the case after granting

summary judgment in favor of the defendants. 330 F.3d at 1044. Here, the

court denied summary judgment, allowing the action to proceed to trial. See

Docket 70. Second, the plaintiff in Consul General of Republic of Indonesia

never moved to join, substitute, or ratify under Rule 17(a). Instead, he waited

to ask for additional time to become the real party in interest until after the

district court dismissed the case. 330 F.3d at 1044. Conversely, here, ALC

moved to ratify after the court denied summary judgment on the real party in

interest issue, and the issue of equitable subrogation was left open for a jury

determination.

      Furthermore, Top Lot would not be prejudiced if ALC is allowed to

proceed as the real party in interest after ratification

                                         8
Case 4:18-cv-04064-KES Document 92 Filed 08/06/20 Page 9 of 9 PageID #: 1541




. The claims and factual allegations involved in the action will not be altered in

any way.

      After carefully reviewing the facts and circumstance of this case, the

court concludes that ratification is appropriate because the ratification

agreement at this stage in the proceedings serves both purposes of Rule 17(a).

It will protect Top Lot from a subsequent action by Lloyd’s, the real party in

interest, and it will avoid the injustice of Lloyd’s forfeiting its claim for the value

of mink pelts. This ratification cures any real party in interest deficiency, and

the action proceeds as if it had been originally brought by the real party in

interest.

                                   CONCLUSION

      Lloyd’s, the real party in interest for the value of the mink pelts, has

ratified within a reasonable time. Thus, it is

      ORDERED that ALC’s motion to spread ratification of record (Docket 72)

is granted.

      Dated August 6, 2020.


                                        BY THE COURT:


                                        /s/ Karen E. Schreier
                                        KAREN E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE




                                          9
